Exhibit 10.1
 
RENMINBI LOAN CONTRACT
(Short Term)
SERIAL NO.: 2009 YISHUI BOC loan 017#
 
 
BORROWER:
SHANDONG LONGKONG TRAVEL DEVELOPMENT CO., LTD



 
Business License No.: 371323228005080
 
Corporate Representative/responsible: ZHANG SHANJIU
 
Address of living place: West to Yongfu village Yaodianzi town, Yishui County

 
Zip:  276400
 
Account bank and Account:



 
Bank of China Yishui Branch
 
Telephone: 0539-2553788              Fax: 0539-2553788


Lender:    BANK OF CHINA YISHUI BRANCH
 
Corporate Representative/responsible: LUAN SHUFENG
 
Address of living Place: 66# Changan Road, Yishui County
 
Zip: 276400
 
Telephone: 0539-2551919               Fax: 2266158


After an negotiation on the basis of equality between Borrow and Lender, both
party agreed to sign the Contract about money borrowing from Lender.
 
 
 
 

--------------------------------------------------------------------------------

 
  
 

I.   Loan Amount             Loan Amount: (In words) RENMINBI: FIFTEEN MILLION
Yuan                   (In number)     RMB15,000,000.00 Yuan

 

II.   Loan Term           Loan term is 11 months, starting from the date the
fund is drawn; if the fund is drawn in installments, it shall be started from
the first drawing day.         Lender shall follow the fund drawing schedule
strictly under the contract. If the drawing date is later than the dater under
the contract, the repayment shall be made according to the date under the
Contract. 

 

III.   Loan Purpose          
Loan Purpose is: WORKING CAPITAL
       
Without the consent from the Lender, the Borrower shall not change the purpose
of the Loan, including, but not limited, investing on stock or securities, any
project that prohibited by laws, regulations, monitoring rules, and government
policy. Or the project is not legal approved, and the project or purpose is
prohibited to invest with bank loan.

 



 

VI.  
Loan Interest and Computation
        1. 
Loan interest rate
     
The loan interest rate is a fixed rate, annual rate is 5.38% , it shall be
remained unchanged under the Loan term under the Contract.



 



 
 
 

--------------------------------------------------------------------------------

 
 

2. Interest computation        
The interest shall be calculated starting from the loan fund drawing date,
according to the amount and the days used of the loan.
       
Calculation Formula: Inerest = principle X days used X daily interest rate.
     
The basis of daily interest rate is 360 days/year,
                                   Daily rate = annual rate/360 







 





 

3. Payment of Interest        
The borrower shall repay the interest by following ways:
       
By season, the 20th day of the last month of the season shall be the due date,
the 21st shall be the pay day.
     
If the interest due date of the last term of Loan principal is not the exact
interest pay day, the due date of the last term shall be regarded as the
interest pay day. And Borrower shall complete the payable interest.

 
 

4. Penalty Interest             (1) The Borrower fails to repay the Loan under
the items of Main Contract, the overdue part of the Loan, shall be paid with an
overdue penalty interest starting form the date when the loan is due.  It shall
be carried on till the debt is completed.            
The overdue interest rate is that: the loan interest rate under the Item 1 of
the contract PLUS 50%.

 



 
 
 

--------------------------------------------------------------------------------

 
 

  (2) The Lender changes the purpose of the Loan under Main Contract, the part
of the laon shall be repaid with a Changed Purpose Penalty Rate starting from
the date when the purpsoe of the part of Loan is changed.  It shall be carried
on till the debt is completed.            
The penalty interest for changing loan purpose shall be the lending rate
describing in Item IV.4 PLUS 100%.

 

  (3) To the Loan that is overdue and changed purpose, the interest shall be
calculated with the Purpose Changed Penalty Rate till the debt is completed.    
      (4)
The Lender fails to repay interest on time, the Loan interest rate shall be
calculated under the Item IV.3.  During the Loan term, a compund interest shall
be added to the normal rate under Item IV.4. (1); during the overdue term, the
Penalty Interest rate shall be applied.
        (5)  To Penalty interest and Compound interest, if the official Loan
Interest Rate is adjusted, it shall be calculated by period.

 

IV. Condition of Loan Fund Drawing            The Lender shall satisfy the
Lender the following conditions to be qualified to Fund Drawing.

 
 
 
 

--------------------------------------------------------------------------------

 







 

  1. The contract and attached amendment is effective.            
The overdue interest rate is that: the loan interest rate under the Item 1 of
the contract PLUS 50%.

 

  2. The Borrower has provided Guaranty as Borrower required, the Guaranty
Contract becomes effective and the following procedure is completed, authorized
approval, registry or documents filed.           3.
The Borrower has reserved the Borrower such items related to carrying out the
contract, the document of Lender, receipts, seal, staff list, specimen
signature, and complete related warrant.
        4. The Borrower opened account related to carrying out the contract.    
    5. In 3 working days advance before the fund drawing, the Borrower shall
submit the writing application for fund drawing and other documents related to
loan purpose, starting drawing processing.          6.  The Borrower has
submitted Lender the letter of power of attorney or board resolution that
approved by board meeting or other company department to agree to sign and carry
out the contract.          7.  Other conditions by laws or a bilateral
agreement.          The Borrow fails to satisfy the Lender above conditions, the
Lender may reject the Fund Drawing from the borrower with an exception that the
Lender agreed to release fund. 

 

VI.  
Loan Interest and Computation
         

  1. The Borrow shall drawdown the fund in a lump sum on the date of :
27-11-2009           2.
The rest part that is not drawn after drawdown date, the Lender may reject
another drawdown application.

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
The Lender agrees to release the loan fund, if any, delay drawdown, the delayed
fund shall be charged a commitment charge in a amount of 0.03% of the delayed
fund amount. The part of rejected loan, shall be charged a commitment charge at
a amount of 0.03% of the rejected loan.

 

VII.  
Repayment of Loan
         

  1. The Borrower shall repay all the debt under the items of the contract on
the Loan term expired day with an exception that the expired date changed in an
agreement.           If Borrower needs to change above repayment plan, a writing
application shall be submitted 7 working days in advance before the loan expired
date, the amendment of repayment plan shall be accepted in writing by both
parties.    

  2. The Borrower may decide the repayment schedule of paying the principal
first or paying the interest first, when both principal and interest are overdue
with an exception that agreed in another agreement. Repayment by installment,
the borrower may decide the payment schedule of each term; More overdue Loan
contracts existing between Borrower and Lender, the Borrower may decide the
repaying order of the contracts.

 
 
 
 

--------------------------------------------------------------------------------

 
 

  3.
With an exception that agreed in another agreement, the Borrower may repay the
loan in advance, a writing notice shall be provide to Lender in 7 working days
advance. The payment in advance shall be paid to the last term of the loan in a
reverse order.

       
The Lender has the right to charge a compensation to the prepayment  at a ratio
of 10%.

 

  4. Repayment order as following:           The Borrower shall deposit enough
money in such account before 1 working day in advance to repay the Loan, and the
Lender may withdraw the money from the account on the date of each debt due.

 

  Depositor: SHANDONG LONGKONG TOURISM DEVELOP CO., LTD       Account:

 

VIII.  
GUARANTEE
         

  1. The guaranty type of the contract:             The contract is the main
contract to the Contract of Mortgage of Maximum amount that provides Guarantee
signed between Lender and Mortgagor: YISHUI YINHE TOURISM DEVELOPING CO., LTD,
reference No. 2009 Yishui BOC MAM- 017#.            
The contract is the main contract to the Contract of Mortgage of Maximum amount
that provides Guarantee signed between Lender and Mortgagor: JUNAN TIANMADAO
TOURISM DEVELOPING CO., LTD, reference No. 2009 Yishui BOC MAM- 017-1#.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

   
The contract is the main contract to the Contract of Mortgage of Maximum amount
that provides Guarantee signed between Lender and Mortgagor: YISHUI YINHE
TOURISM DEVELOPING CO., LTD, reference No. 2009 Yishui BOC MAM- 017-2#.
           
The contract is the main contract to the Contract of Mortgage of Maximum amount
that provides Guarantee signed between Lender and Mortgagor: JUNAN TIANMADAO
TOURISM DEVELOPING CO., LTD, reference No. 2009 Yishui BOC MAM- 017-1#.
         
The contract is the main contract to the Contract of Mortgage of Maximum amount
that provides Guarantee signed between Lender and Mortgagor: ZHANG SHANJIU,
reference No. 2009 Yishui BOC MAM- 017-4#.

 

  2. The matter that the Lender concluded that may affect the Borrower to carry
out the contract occurs to the Borrower or Guarantor, or the Guarantee Contract
becomes invalid, cancelled or terminated, or Borrower or Guarantor's financial
situation worsening or involved in a material lawsuit or arbitration, or other
reason may affect him to carry out the contract, or the guarantor breaches other
contract between the Lender and Guarantor during the guarantee period of the
Contract, or the Guaranty is depreciated, damaged, lost, sealed up that cause
the guarantee value to decrease or loss, in such events, the Lender may require
the borrower to provide another new Guarantee or change another Guarantor to
guarantee the debt under the Contract.

 
 
 
 

--------------------------------------------------------------------------------

 
 

IX.  
Statement and Commitment
 

 

  1. Borrower statements as following:             (1) The Borrower is duly
organized and valid under the law of the People's Republic of China and has the
power and authority to own its property to consummate the transactions
contemplated in this contract and join the litigation, The Borrower has the
power to handle it assets used in operation.             (2)  The Borrower is at
its option to sign and perform this contract. It is the Borrower's true meaning
and has the power to sign this contract and it is not breach it article of
association or regulations or contracts. The procedure for signature and
performance or this contract has been gone through and fully effectiveness. The
Borrower already obtained or being obtained all permit, approval, file,
registration related to the signing and carrying out the Contract.            
(3) All documents, materials, reports and certificates provided to the Lender by
the Borrower for consummation of the contract is true, real, complete and
effective.               (4)  The purpose of the Loan that the Borrower applied
to the Lender is real, legal and no purpose to money laundering.   

 
 
 
 

--------------------------------------------------------------------------------

 
 

    (5) The matter that may affect the Borrower and the Guarantor's financial
situation or affect them to carry on the Contract. The Borrower shall not be
hiding from Lender.

 

  2. Borrower's commitments             (1) Provide the Lender the financial
statement (including, but not limited, annual report, quarter report, monthly
report) and other relevant documents as the Lender required.             (2)  A
reverse guarantee agreement or such similar agreement is signed between the
Borrower and Guarantor related to the guarantee obligation of the Contract, such
agreement shall not affect the Lender's equity under the Contract..            
(3)
Accept credit check and monitoring from the Lender with sufficient assistant and
co-operation.
            (4) 
Such events may affect the Borrower or Guarantor's financial situation or
carrying on the Contract, including, but not limited to any format split,
merger, joint venture, cooperation, jointly cooperation, dissolution, closedown,
liquidation, transformation; planning to go public, involved into a material
lawsuit or arbitration, or a material business operation difficulty situation
and a material financial situation worsening, or the Borrower breaches other
contracts, the Borrower shall provide a writing inform to the Lender; Any above
action the Borrower takes that may affect the Borrower's repaying ability,
Borrower shall inform Lender in writing in time.

 
 
 
 

--------------------------------------------------------------------------------

 
 

    (5)  The repayment to the Lender is prior to the debt that provided by
director(s) of company, and it shall be not behind other debt.             (6)
The Borrower shall not provide any stock dividend or bonus to shareholders in
such events: the net profit after tax is mull or loss in a accounting fiscal
year; the net profit could not cover the profit loss in last years; the net
profit before tax is not paid the payable principal, payable interest and
relevant expenses; or could not cover the payable principal and payable
interest.
            (7) 
Such events may affect the Borrower or Guarantor's financial situation or
carrying on the Contract, including, but not limited to any format split,
merger, joint venture, cooperation, jointly cooperation, dissolution, closedown,
liquidation, transformation; planning to go public, involved into a material
lawsuit or arbitration, or a material business operation difficulty situation
and a material financial situation worsening, or the Borrower breaches other
contracts, the Borrower shall provide a writing inform to the Lender; Any above
action the Borrower takes that may affect the Borrower's repaying ability,
Borrower shall inform Lender in writing in time.

 

X.  
Breach of Faith and Solution
 

 

  Any such event shall be regarded as breach of faith under the Contract:

 

    (1)  The Borrower fails to accomplish the obligation of repaying under the
Contract.             (2)
The Borrower changed the purpose of the Loan describing under the Contract.
            (3) 
Such events may affect the Borrower or Guarantor's financial situation or
carrying on the Contract, including, but not limited to any format split,
merger, joint venture, cooperation, jointly cooperation, dissolution, closedown,
liquidation, transformation; planning to go public, involved into a material
lawsuit or arbitration, or a material business operation difficulty situation
and a material financial situation worsening, or the Borrower breaches other
contracts, the Borrower shall provide a writing inform to the Lender; Any above
action the Borrower takes that may affect the Borrower's repaying ability,
Borrower shall inform Lender in writing in time.
       

    (4)  The event describing in item (4), paragraph 2, article IX of the
Contract occurs, the Lender believes the event may affect Borrower's and
Guarantor's financial situation or debt repaying ability, and the Borrower fails
to provide a new guarantor or changes the guarantor under the Contract.        
    (5)
The Borrower breaks the other obligation of the Contract.
            (6) 
The Borrower breaks agreements among Borrower and Lender and the other
organizations of Bank of China CO., Ltd.
       

    (7)  The Guarantor agreements among Guarantor and Lender and the other
organizations of Bank of China CO., Ltd.             (8)
Such events occur to Borrower, business operation terminated, company dismissed,
and business registration withdrawn or bankrupt.

 

 
In such above events, the Lender may take the following actions separately or
together in accordance with the fact.

 

  1. Require the Borrower or Guarantor to correct their breaches.           2.
Adjust, suspend or terminate the Borrower's Line of Credit partly or totally;
        3. Totally or partly, suspend or terminate the loan fund drawing
application under any contract between the Borrower and Lender, unreleased loan
fund, not yet applied trade financing activities.

 
 
 
 

--------------------------------------------------------------------------------

 
 

  4. Declare the principal and interest of un-repaid loans/trade financing
activities and account payable under the Contract or other contracts, totally or
partly due immediately.           5.
Terminate or cancel the Contract or, totally or partly terminate or cancel the
other contracts between the Borrower and Lender.
        6. Claim a compensation to the Borrower of loss caused by the Borrower's
breaches.      

  7. Inform in advance or after, transfer the money in the account that the
Borrower opened with the Lender or other organizations of Bank of China to repay
the part or total of the debt under the Contract. The undue money in accounts
would be regarded as due immediately. The currency in accounts is different from
that executed under the Contract, may computed applying with the current foreign
exchange rate.           8.
Claim the security interest.
        9. Claim the Guarantee from the Guarantor.      

  10. Other actions that Lender may regard that is necessary and possible.

 
 

XI.  
Reservation of Right
 

 

One of the parties fails to exercise its part or total rights, or not require
another party to take or fulfill the obligation partly or totally, that shall
not be regarded as the party waives the right or exempted from the right.

 
 
 
 

--------------------------------------------------------------------------------

 
 

 The right of toleration, extension or postpone to exercise the right, that one
of the parties carries out to another party, these activities shall not affect
any right and obligation under the Contract, and shall not be regarded as a
waive of the contract.

 

XII.  
Amendment, Modification and Termination
 

 

Both parties agreed that the Contract may be amended, modified in writing, any
amendment or modification shall be regarded as a non-separated part of the
Contract.

 
The Contract shall not be terminated before all rights and obligations are
fulfilled with an exception that regulated by laws and regulations or other
agreement between both parties.


Any invalidation of the items of the Contract shall not affect the legal force
of the other items.
 

XIII.  
Application of Law, Solution of Dispute
 



The contract applies for the Laws of People's Republic of China.


The Contract becomes effective, any dispute raises out during the signing,
carrying on the contract, shall be resolved by negotiation between two parties,
furthermore, any party may take such action as following:
 
Go to Court locating where the Lender or the organizations of Bank of China Co.,
Ltd business registered.
 
 
 
 

--------------------------------------------------------------------------------

 


During the period of resolving dispute, the other Items of Contract that not
related to the dispute shall be carried on. And that dispute shall not affect
the other Items of Contract to be carrying on.
 

XIIII.  
Expense
 

 
The Borrower shall be responsible for the expense related to signing, carrying
out, resolving dispute (including but not limited to, attorney service charge),
with an exception that the way both parties settled in another agreement or
stipulated by Laws.
 

XV.  
Appendixes
 

 
The following document and all the appendixes attached to the Contract for
performing the Contract shall be regarded as an integrated part of the Contract,
which shall have the same legal effect as the Contract.
 

  1. Fund drawing application           2.
Due bill

 

XVI.  
Other provision
         

 
1.  
The Borrower shall not transfer any right or obligation under the Contract to a
third party without a writing consent from the Lender.
 

 
2.  
The Borrower shall accept that, when it is needed, the Lender relegates carrying
on the Contract to other organizations of Bank of China, or transfers the loan
under the Contract to above organizations. The above organizations authorized by
the Lender have a right to carry out all the rights under the Contract, to raise
the dispute related to the Contract to a law court, an arbitration authority, to
apply for a law enforcement order from a Court.









 
 
 
 

--------------------------------------------------------------------------------

 
 

 
3.  
The legal successor or assignee of both (each) parties of Contract, shall be
legally bound by the Contract, with an exception that stipulated in another
agreement.
 

 
4.  
With an exception that agreed in another agreement, the Registration Address of
both parties describing in the Contract means living address and contact
address, and each party commits that provide a writing notify to another party
when above address is changed.
 

 
5.  
The deal under the Contract is carried out based on each separate benefit. As
laws or Regulations required, if any parties related to above deal compose a
Related Party or Related Person, no party of the Contract shall use the relation
to cause an influence in the equity of above deal.
 

 
6.  
The title and business name describing in the Contract is being used for
convenience, shall not be used in an explanation to the contain of Items, rights
and obligations of the Contract.

 
 

XVII.  
Become effective.
 

 
The Contract shall be effective from the date when it is signed by corporate
representative (or Principal) of each party and sealed by each party. The
Contract is made out in 2 duplicates, one for each party, with the same legal
enforcement.
 
 
 
 

--------------------------------------------------------------------------------

 




BORROWER
(Seal):  
SHANDONG LONGKONG TRAVEL DEVELOPMENT CO., LTD

 
Signature: 
 
 /s/ ZHANG SHANJIU

             

Date:
 
27-11-2009

                   

LENDER
(Seal):  
BANK OF CHINA CO., LTD YISHUI BRANCH

 
Signature: 
 
/s/ LI SHIMING

             

Date:
 
27-11-2009

 